DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 11/10/2022 is acknowledged. Claims 15, 60-61, and 63 are canceled, and claims 70-74 are newly added claims; thus, claims 14, 18, 20-21, 55-59, 62 and 64-74 remain pending and are the claims examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 18, 20-21, 55-57, 62 and 64-74 are rejected under 35 U.S.C. 103 as being unpatentable over TEKEN et al. (US 2017/0320268) in view of DEBORA et al. (US 2016/0052208; of record) and further in view of BAR NATHAN et al. (US 2010/0249486; of record).
As to claim 14: TEKEN discloses the claimed method of handling auxiliary material of a fabrication system ([0016], [0018]) comprising: receiving auxiliary material from the fabrication system in an auxiliary material handling unit (AMHU) ([0022], [0023], FIG. 1, FIG. 2), the auxiliary material the fabrication system having been extruded from a print head of the fabrication system ([0014], [0015], [0022], [0023], FIG. 1), the AMHU including (i) a material displacer having at least one entry port and at least one exit port spaced apart from the at least one entry port ([0023], FIG. 1 – tube 162, FIG. 2 – tube 262), and (ii) a collection reservoir ([0023], FIG. 1 - reusable material container 144, FIG. 2 – reusable material container 244); with the material displacer, displacing the auxiliary material away from the at least one entry port to the at least one exit port and into the collection reservoir ([0023], [0031], FIG. 1, FIG. 2). 
TEKEN discloses a system and method for resusing waste material generated by an additive manufacturing (AM) apparatus, such as solid freeform fabrication (SFF) or 3D printing, TEKEN also discloses that the system and method for reusing waste material may be utilized in other AM systems ([0016]). Though, TEKEN fails to explicitly disclose the claimed fabrication system being a fused filament fabrication (FFF) system. 
However, DEBORA teaches a method for fused deposition modeling 3D printing (i.e., fused filament fabrication, FFF) (abstract, [0005], [0179]). DEBORA further teaches an extruder system of the printer has a channel for input feedstocks and a valve that can be actuated to direct this feedstock to either the channel leading to an extrusion nozzle or to another channel that may lead to a waste repository ([0144]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the fused filament fabrication system taught by DEBORA into the method of TEKEN. Doing so is applying a known technique to a known device and/or method for the predictable result of forming a three-dimensional object, with the added benefit of the process being made faster and more efficient. 
TEKEN, modified by DEBORA, teaches the claimed monitoring one or more of (i) activity of the AMHU, (ii) activity of a 3D printer of the FFF system, and (iii) auxiliary material passing into the AMHU (DEBORA - [0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D). TEKEN, modified by DEBORA, also teaches the waste repository containing a material property detection sensor positioned to monitor entering material (DEBORA - [0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D); though, TEKEN, modified by DEBORA, fails to explicitly disclose the claimed wherein available capacity of the collection reservoir is determined; and controlling operation of the FFF system of the AMHU based on the determined available capacity of the collection reservoir. 	However, BAR NATHAN teaches an apparatus and method for handling photocurable fluid waste from a solid freeform fabrication (SFF) system ([0001], [0002], [0029]). BAR NATHAN teaches fluid waste being conducted from an SFF system to a waste disposal system, where fluid waste is allowed to drip or pour into a bag, accumulating as collected fluid waste ([0034]). Moreover, BAR NATHAN teaches one or more sensors being used to detect the position of a top surface of collected fluid waste or detect when a bag fills to a predetermined level ([0035]). Once the fluid waste is collected in the bag taught by BAR NATHAN, it is hardened/cured by exposure to radiation and conveyed to a collection receptacle ([0032]), where a sensor is configured to detect when the collection receptacle is filled to a predetermined level ([0033], [0038], [0047]). 
Additionally, BAR NATHAN teaches a sensor being used to detect with the height of accumulated bags reaches or exceeds a predetermined threshold value, and if the predetermined threshold value is reached or exceeded the sensor generates a signal which is communicated to controller to alert a human operator or cause a machine to empty or remove the container/receptacle, as well as causing the operation of three-dimensional printing system or SFF system to stop in response to the signal ([0038], [0039], [0047]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the controller controlling the operation of the SFF system based on a sensor signal monitoring the capacity of a waste collection receptacle taught by BAR NATHAN into the method of TEKEN modified thus far. BAR NATHAN recognizes doing so to be beneficial as the sensor monitors the receptacle such that when it is filled to a predetermined level with waste bags, the receptacle can be emptied without disrupting the operation of the SFF system or the fluid waste disposal system (BAR NATHAN - [0033], [0047]). 
As to claim 18: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed processing the auxiliary material received from the FFF system with a material processing unit (TEKEN – [0019], [0023]; BAR NATHAN – [0012], [0029], [0032]). 
As to claim 20: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein the controlling operation of the FFF system or the AMHU is based on feedback from at least one sensor that senses at least one property of the FFF system, the AMHU, and/or the auxiliary material (DEBORA – [0104], [0144], [0145], [0146], [0249], [0250]; BAR NATHAN – [0033], [0039], [0047]). 
As to claim 21: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed actively removing auxiliary material from a print head of the 3D printer using an active print head cleaning device (TEKEN – [0020], [0024], FIG. 1; DEBORA – [0211], [0254]); and feeding the auxiliary material into the material displacer (TEKEN – [0020], [0024], FIG. 1; DEBORA – [0249], [0254], [0256]). 
As to claim 55: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein the displacing the auxiliary material comprises an actuator driving a moveable element to displace the auxiliary material (TEKEN – [0023], [0031], [0036], FIG. 1, FIG. 2). 
As to claim 56: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein the movable element comprises a plunger mounted to a swinging arm (DEBORA – [0144], [0145], [0146], [0249], [0250], [0251], [0252], FIG. 12D). 
As to claim 57: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed processing the auxiliary material received from the FFF system with a material processing unit (TEKEN – [0019], [0023]; BAR NATHAN – [0012], [0029], [0032]).
As to claim 62: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein motion of a print head of the 3D printer pushes a lever arm extending from the AMHU to power the material displacer of the AMHU (DEBORA – [0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12B-12C).
As to claim 64: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed processing the auxiliary material received from the FFF system with a material processing unit (TEKEN – [0019], [0023]; BAR NATHAN – [0012], [0029], [0032]).
As to claim 65: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein the at least one sensor monitors the amount of material in the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 66: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein the at least one sensor monitors material volume entering the AMHU (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 67: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein the at least one sensor comprises a weight sensor that measures the mass of material in the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 68: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, further read on the claimed wherein the at least one sensor comprises a force sensor that monitors the density of material in the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 69: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, read on the claimed wherein the controlling operation of the FFF system or the AMHU comprises sending an alert to empty the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 70: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, read on the claimed wherein the print head of the FFF system is a first print head, the method further comprising coordinating printing by the first print head and a second print head of the FFF system so that, while one of the first and second print heads is depositing material to fabricate a part, the other of the first and second print heads is depositing auxiliary material away from the part (TEKEN – [0022], [0023], [0024], [0028], [0029], [0031], FIG. 1).
As to claim 71: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, read on the claimed wherein the AMHU is a first AMHU, the method further comprising receiving auxiliary material from the second print head in a second AMHU, the second AMHU including a respective material displacer having a respective at least one entry port spaced apart from a respective at least one exit port, and, with the material displacer of the second AMHU, displacing the auxiliary material away from the at least one entry port of the second AMHU to the at least one exit port of the second AMHU ([0024], FIG. 1).
As to claim 72: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, read on the claimed method of handling auxiliary material of a fused filament fabrication (FFF) system comprising: receiving auxiliary material from the FFF system in an auxiliary material handling unit (AMHU), the auxiliary material having been extruded from a print head of the FFF system, the AMHU including (i) a material displacer having at least one entry port and at least one exit port spaced apart from the at least one entry port, and (ii) a collection reservoir; and with the material displacer, displacing the auxiliary material away from the at least one entry port to the at least one exit port and into the collection reservoir (see the rejection of claim 14).
As to claim 73: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, read on the claimed wherein the print head of the FFF system is a first print head, the method further comprising coordinating printing by the first print head and a second print head of the FFF system so that, while one of the first and second print heads is depositing material to fabricate a part, the other of the first and second print heads is depositing auxiliary material away from the part (see the rejection of claim 70).
As to claim 74: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, read on the claimed wherein the AMHU is a first AMHU, the method further comprising receiving auxiliary material from the second print head in a second AMHU, the second AMHU including a respective material displacer having a respective at least one entry port spaced apart from a respective at least one exit port, and, with the material displacer of the second AMHU, displacing the auxiliary material away from the at least one entry port of the second AMHU to the at least one exit port of the second AMHU (see the rejection of claim 71).

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over TEKEN et al. (US 2017/0320268) in view of DEBORA et al. (US 2016/0052208; of record) and further in view of BAR NATHAN et al. (US 2010/0249486; of record) and BURRIS et al. (US 2014/0265049; of record). TEKEN, DEBORA and BAR NATHAN teach the subject matter of claim 14 above under 35 USC 103. 
As to claim 58: TEKEN, DEBORA and BAR NATHAN remain as applied above. TEKEN, modified by DEBORA and BAR NATHAN, fails to disclose the claimed wherein the displacing the auxiliary material comprises a conveyor belt mechanism or an air flow mechanism displacing the auxiliary material.  
However, BURRIS teaches an apparatus and method for three-dimensional printing in which unfused remaining powdered material can be removed from the build chamber and recycled back ([0024]); where the unfused remaining material is transported (i.e., displaced) using conveyor, screw and/or gas transportation system from one location within the system to another ([0024], FIGs. 6-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conveyor, screw and/or gas transportation systems for displacing printing material from one location to another taught by BURRIS into TEKEN modified thus far. Doing so is combining prior art elements according to known methods for the predictable result of efficiently transporting/displacing unused printing material to prevent it from negatively affecting the object being built. 
As to claim 59: TEKEN, DEBORA, BAR NATHAN and BURRIS remain as applied above. TEKEN, modified by DEBORA, BAR NATHAN and BURRIS, further read on the claimed wherein the displacing the auxiliary material comprises driving an auger screw to displace the auxiliary material (BURRIS – [0024]).

Response to Arguments
Applicant’s arguments, filed 11/10/2022, with respect to the rejection(s) of claim(s) 14, as amended, under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims. See TEKEN et al. (US 2017/0320268) as applied in the rejections above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743